Citation Nr: 1115338	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits sought on appeal.  

This Board remanded the case for further development in March 2010.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the March 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have a lung disorder that is related to his military service.


CONCLUSION OF LAW

A lung disorder was not incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court has also held that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In this case, prior to initial adjudication of the Veteran's claim in March 2008, a July 2007 letter dated fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  


Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  All identified and available VA medical records and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not requested or identified any other outstanding records that are relevant to the claim being decided herein.

The Board does acknowledge that the Veteran's complete service treatment records are not available.  In this regard, the Board notes that only the Veteran's discharge examination report has been obtained and associated with the claims file.  However, in accordance with the law and regulations, the RO continued its efforts to obtain all relevant medical records until it was reasonably certain that such records did not exist or that further efforts to obtain those records would be futile.  

The record shows that the RO attempted to obtain the Veteran's complete service treatment records, but a July 2007 response indicated that they are presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  It was also noted that there were no Surgeon General Office (SGO) records.

A July 2007 letter informed the Veteran that he should submit any military medical records that he had in his possession.  A letter was also sent to the Veteran in November 2007 notifying him that his records may have been destroyed in the fire.  It was requested that he completed and return the enclosed NA Form 130555 in order to enable VA to perform a thorough search for his military medical records. The Veteran responded later that month and indicated he had been treated for pneumonia during basic training at Fort Polk, Louisiana, in March 1953.

The RO subsequently made a request for inpatient clinical records pertaining to pneumonia for the month of March 1953 at Fort Polk, Louisiana.  However, a January 2008 response indicated that a search was not possible based on the information furnished.  In particular, it was noted that the index of retired records at NPRC did not list Fort Polk as a treatment facility. 

The RO then made a formal finding on the unavailability of the Veteran's service treatment records.  A letter was also sent to the Veteran in January 2008 explaining that his complete service treatment records could not be obtained.  He was informed of the actions taken to find his records, and he was asked to submit any records or other documentation that he had in his possession.  The letter included examples of other documents that could substitute for service treatment records.  

In addition, the record shows that the RO requested Surgeon General Office (SGO) records and sick/morning reports for the Fort Polk, Louisiana, Base Hospital during the month of March 1953.  However, NPRC indicated that such a search required the complete organizational unit.

The Board remanded the case in March 2010, in pertinent part, to ask the Veteran to submit any copies of his service personnel records and service treatment records he had in his possession, to obtain his complete service personnel records, and to request clinical records from a hospital near Fort Polk, Louisiana, for the period between February 1953 and April 1953.  

In compliance with the March 2010 remand, the RO did send the Veteran a letter in May 2010 that asked him to identify his unit and the name of the medical facility where he was treated near Fort Polk.  He was also advised to submit any service records he had in his possession.  However, the Veteran responded later that month and stated that he did not remember the name of his unit and that the hospital was set up in tents at Fort Polk. 

The RO also requested the Veteran's personnel file in compliance with the prior remand, but a May 2010 response indicated that the records were fire-related and that the information could not be reconstructed.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the appellant in obtaining his complete service treatment records.  Thus, the Board finds compliance with the applicable development procedures, and there is no indication that there is additional available evidence to substantiate the Veteran's claim that has not been associated with the claims folder.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In this case, the Veteran was scheduled for a VA examination in August 2010 in compliance with the March 2010 remand; however, his wife notified the VA Medical Center in Iowa City that he was unable to travel to the appointment due to illness.  Therefore, the examiner provided a medical opinion based on a review of the records without an examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the September 2009 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the available medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II. Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the veteran during the veteran's service. 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  This provision of law does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military service, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period. 38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2010).


III. Analysis

The Veteran contends that he has a lung disorder as a result of his military service.  For the reasons that follow, the Board concludes that service connection is not warranted.

As noted above, the Veteran's complete service treatment records are unavailable for review.  However, an undated discharge examination report reflects that his nose, sinuses, mouth, throat, lungs, and chest were normal.  

In his June 2007 claim, the Veteran stated that he contracted pneumonia during basic training at Camp Polk, Louisiana.  He stated that he was hospitalized at the Fort Polk hospital for approximately two weeks in March of 1953.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, as a lay person, the Veteran is competent to report events capable of lay observation, such as being told that he had pneumonia in service.  

Moreover, in a letter received in January 2008, the Veteran's wife stated that she knew he had a history of pneumonia during his military service when she married him in September 1959.  Letters from D.L. and D.R. (initials used to protect the Veteran's privacy) received in January 2008 also indicate that they had known the Veteran for many years and he had told them that he had pneumonia in service when he returned.  A September 2009 Informal Conference Report reflects that D.R. was in the military at the same time as the Veteran.  

The Veteran's statements concerning pneumonia in service have been consistent and are supported by statements from his wife and friends.  There is no reason to doubt the credibility of the Veteran's statements that he had pneumonia in service other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the Board finds the Veteran's statements concerning his treatment for pneumonia in service to be credible.

Nevertheless, the preponderance of the evidence of record shows that that the Veteran does not have any current lung disorder related to his pneumonia in service.  The Veteran has stated that he was treated between 1955 and 1961 approximately twice per year for a productive and hacking cough and for shortness of breath with exertion.  (See June 2007 claim).  He has indicated that that he contracted another acute case of pneumonia in1961 during which he was delirious and could not be moved to the hospital.  He has also reported being hospitalized again in 1979 with pneumonia and stated that he almost died.  In 1996, the Veteran stated that he was diagnosed with bronchospastic disease and given an inhaler.  

A February 1961 private treatment record does indicate that the Veteran had an acute cold two weeks earlier followed by a cough and thick sputum.  He reported thinking that he was over it, but during the previous few days, he developed aching, fatigue, and night sweats.  His cough was nearly gone.  The report indicates possible diagnoses of "flu?" "TB?" and "brucellosis?"  

An April 1979 x-ray report reflects that the Veteran had evidence of some bilateral basilar pneumonia infiltrations and a pleuritis in the left side.  A May 1979 private treatment record shows that he was also hospitalized because of severe back pain and shortness of breath.  His provisional diagnosis was severe myositis, and his final diagnosis was bilateral pneumonia.  At the time of his discharge from the hospital, the Veteran had no further hematemesis and much less dyspnea.  

A May 1979 follow-up x-ray report reflects that there was a midline trachea with a normal size and shape of the heart.  Compared to a film from earlier in May 1979, there was gradual resolution of the pneumonia in the base of the right lung, so that there was just a small residual density of pleural thickening in the base of the right thorax.  The remainder of the lung areas were clear.    

A January 1994 private treatment record indicates that the Veteran was evaluated for shortness of breath.  He stated that he had an episode in 1979 that was similar to Legionnaire's, but that he was not diagnosed with such a disorder at that time.  He said that he had had significant pain in the chest at that time with breathing and coughing.  On physical examination, lung sounds were completely clear to auscultation and percussion, and a chest x-ray showed no acute infiltrates or effusions.  The assessment was dyspnea.  He was given Kenalog and Decadron and was started on a Maxair inhaler.  

A December 1996 private emergency room report indicates that the Veteran complained of shortness of breath, particularly with exertion.  He related a history of many years, greater than 10, of some shortness of breath with exertion or physical activity ever since he had a bout of pneumonia.  He reported that he quit smoking 20 to 30 years earlier, but stated that he had previously been a heavy smoker.  The Veteran stated that he had increased shortness of breath during the prior week, but no real cough.  On physical examination, his lungs had some decreased breath sounds, but no wheezes.  The assessment was reactive airways, improved with nebulizer treatment, and a right upper lobe questionable small patchy infiltrate versus pleuritic plaque.    

An April 1997 letter from M.K., M.D., from a private hospital reflects that the Veteran was diagnosed with a pulmonary embolism history and infiltrate right upper lobe.  

An August 2001 private treatment record also indicates that the Veteran had a history of recurrent deep vein thrombosis and pulmonary embolism in 1997.  He reported a three-day history of pleuritic chest pain and shortness of breath.  On physical examination, the lungs had decreased breath sounds, dullness to percussion over the left lung base, and mild left basilar crackles.  The Veteran was diagnosed with a pulmonary embolism given his history of deep vein thrombosis and pulmonary embolisms in the past.  An August 2001 x-ray report also shows that there was fibrosis or atelectasis in the lower lungs.  There was no significant change since February 1998.  

A February 2007 private treatment record from P.J., M.D., reflects that the Veteran had stable asthma.  An April 2007 private treatment record also indicates he was using Corticosteroid twice daily and Xopenex twice daily and that he was better.  The Veteran had diagnoses of asthma and hyperlipidemia.  

A June 2007 private treatment record documents the Veteran's reports that a doctor felt that his lung problems were service-related.  In January 2007, the Veteran was seen for follow-up regarding his asthma and bronchitis.  He reported that his breathing had improved.  

A January 2008 emergency room report documents the Veteran's reports of having been more short of breath with his chronic lung disease.  His past medical history included chronic obstructive pulmonary disease (COPD) and asthma.  On physical examination, the Veteran's lungs were clear bilaterally, but his breath sounded distant, which was consistent with his COPD.

A May 2008 VA Pulmonary Function Test report indicates the Veteran had moderate to severe obstructive lung disease with hyperinflation, increased airway resistance, and mild reduction in diffusing capacity.  An October 2009 VA treatment record also reflects that the Veteran reported that his lungs were slowly getting worse and that phlegm was thick.  The appellant's active problems included asthma, unspecified, and chronic airway obstruct, not elsewhere classified. 

A September 2009 VA medical opinion indicates that the Veteran's medical records documented his diagnoses of asthma, recurrent pulmonary emboli, calcified diaphragmatic pleural plaque, and fibrotic lung changes most likely due to his recurrent pulmonary emboli or post-inflammatory in nature.

In the September 2009 VA opinion, the VA examiner found that it is at least as likely as not that the Veteran's asthma is not caused by or a result of his military service.  The VA examiner noted that there was no mention of asthma being a condition in the records until 1994.  There was no mention of any respiratory issues prior to 1979 or any mention of long-standing, chronic breathing/pulmonary symptoms.  The VA examiner noted that the records actually suggested otherwise.  The VA examiner found that the medical evidence contained in the claims file does not support the Veteran's claim that his respiratory condition started soon after his alleged episode of pneumonia in service.  It also does not support his claim of chronicity of his asthmatic symptoms since the 1950s.  

The VA examiner also found that the Veteran's recurrent deep vein thrombosis and pulmonary emboli were not caused by or a result of his military service.  The examiner noted that his pulmonary emboli resulted from a deep vein thrombosis/leg injury, according to his report in 2008.  The examiner commented that pulmonary emboli do not result from remote episodes of pneumonia.  Instead, she explained that the cause of pulmonary emboli is stagnation of blood flow, hypercoagulability, or damage to venous systems, none of which are caused by remote pneumonia.  The VA examiner opined that it was not biologically or medically plausible.

The September 2009 VA examiner further opined that calcified pleural plaque was not caused by or a result of service.  The examiner noted that calcified pleural plaques are indicative of prior asbestos exposure and stated there was nothing to suggest that the Veteran was exposed to asbestos in service. 

The September 2009 VA examiner also opined that the Veteran's 1979 upper respiratory infection episode was not caused by or a result of military service.  The VA examiner noted that the appellant did not appear to have any long term sequela from the alleged pneumonia in basic training, as he remained in the service for almost two years afterwards and was able to work afterwards as a truck driver and a farmer, which were strenuous jobs.  The examiner commented that the Veteran appeared to have had an upper respiratory infection and bronchitis, which can occur in healthy people even without a prior history of pneumonia.  The examiner also noted that he was likely a smoker at that time as well.  

In addition, the September 2009 VA examiner opined that the Veteran's fibrotic lung changes were not caused by or a result of military service.  There was nothing in the medical records that suggested that he had chronic breathing problems since service.  The VA examiner noted that the evidence suggests that he did not have this problem.  

Finally, the VA examiner opined that the upper respiratory infection that he had in 1961 was not related to service, as there was nothing in his record to suggest that he had chronic respiratory problems since service.

In rendering these opinions, the September 2009 VA examiner noted that she is to presume that the Veteran is competent to provide a history, but noted that if he was competent to provide a history now, then he was competent to provide a history during the time he was seen in 1961, 1979, the 1990s, etc.  She believed that the history that he provided in those medical records should hold similar weight as evidence as the history he provides when seeking compensation.  As a result, the examiner found that the balance of the weight of the evidence did not substantiate his claims as noted.

The Veteran has contended that he has a lung disorder that is related to service.  Although a lay person may be competent to report the etiology of a respiratory disability, it is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of a disorder that is typically confirmed by medical tests, the Board finds that the probative value of any such opinion is outweighed by that of the September 2009 VA examiner, who has education, training ,and experience in evaluating the etiology of a lung disorder.  The examiner reviewed the Veteran's claims file, found that his diagnosed respiratory disabilities were not related to service, and provided a thorough rationale for her opinions.  

In the absence of a nexus, service connection may be granted upon a showing of continuity of symptomatology since service.  The Veteran's has alleged that he has had symptoms of a lung disorder since service.  In his June 2007 claim, he stated that he was seen twice yearly from 1955 to 1961 for a productive cough and shortness of breath with exertion.  In the statement received in January 2008, his wife stated that he has had had lung problems since their marriage in 1959.  However, the September 2009 Informal Conference Report reflects that the Veteran's wife stated that he had always had a cough since they had known each other in 1957, which would have been two years after his discharge from service.  Thus, her statements do not provide evidence of continuity of symptomatology since service.  

Lay witnesses may be competent to report symptoms capable of lay observation, such as shortness of breath.  See Washington v. Nicholson, 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  

The medical evidence does not indicate that the Veteran had symptoms of a lung disorder since service.  The Board has found his statements that he had pneumonia in during his military service in March 1953 to be credible.  However, his discharge examination report was normal, and thus, such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Indeed, the first documentation of a respiratory problem is a February 1961 private treatment record, which indicated he had had an acute cold two weeks earlier.  The Veteran later had pneumonia in May 1979, which was more than twenty years after service, and he was first treated for shortness of breath in the 1990s.  Indeed, the first medical evidence of a diagnosis of asthma of record was in the 2000s.  The lapse of time between military service and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence can be considered.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The January 1994 private treatment record indicates the Veteran reported that he had had an episode in 1979 that was similar to Legionnaires' disease.  The December 1996 private treatment record indicates he reported a history of shortness of breath of many years, greater than 10, since he had a bout of pneumonia.  The Veteran did not report any earlier episodes of pneumonia, and there is no indication that the Veteran reported that he had symptoms since service.  The fact that the Veteran referred to only one prior bout of pneumonia suggests that he is referring to the 1979 episode.  Moreover, the fact that he estimated that he had shortness of breath greater than 10 years indicates that he did not report shortness of breath since service, which was more than 40 years prior to the December 1996 private treatment record.  The January 1994 and December 1996 private treatment records pre-date the Veteran's claim for entitlement to service connection for a lung disorder and contradict his assertion that he has had respiratory problems since service.  Consequently, the Board finds that Veteran's statements asserting continuity of symptomatology of symptoms of a lung disorder since service to be less than credible.  

Based on the evidence discussed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a lung disorder.  The September 2009 VA examiner considered the Veteran's statements and medical records and found that none of his current lung disorders are related to his military service.  The Board finds the September 2009 VA examiner's opinion to be highly probative because it was based on a thorough review of the claims file and considered the medical records and lay statements.  The examiner also provided a thorough discussion of the facts and a complete rationale.  The Court has held that it is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although the Veteran contends that his lung disorder is related to service, as noted above, as a lay person, he is not competent to provide an opinion as to the etiology of a lung disorder.  A June 2007 private treatment record documents the Veteran's report that a doctor had believed that his lung problems were related to service.  Similarly, in a May 2010 statement, the Veteran indicated that he was told by a VA physician that his condition was probably caused by his service.  However, there are no such statements in the claims file indicating that there is a nexus between a current lung disorder and his military service.   

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lung disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


